

116 HR 3456 IH: Peace Corps Reauthorization Act of 2019
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3456IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Garamendi (for himself, Mr. Kennedy, Mr. Graves of Louisiana, Ms. Shalala, Mrs. Radewagen, and Mr. Sires) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Peace Corps Act to reauthorize the Peace Corps, better support current, returning, and
			 former volunteers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Peace Corps Reauthorization Act of 2019. 2.Funding for the Peace Corps; Integration of information age volunteer opportunitiesSection 3(b) of the Peace Corps Act (22 U.S.C. 2502(b)(1)) is amended—
 (1)in paragraph (1), by striking $270,000,000 for fiscal year 2000, $298,000,000 for fiscal year 2001, $327,000,000 for fiscal year 2002, and $365,000,000 for fiscal year 2003 and inserting $450,000,000 for each of fiscal years 2019 through 2023;
 (2)in paragraph (2), by striking that fiscal year and the subsequent fiscal year and inserting obligation through the end of the subsequent fiscal year; (3)by redesignating subsection (h) as subsection (e); and
 (4)by adding at the end the following new subsection:  (f)In recognition of the transformative power of internet access in developing countries, the Peace Corps shall be administered to give particular attention to those programs, projects, training, and other activities which leverage the internet, as appropriate, for development, education, and social and economic mobility and to develop positions for volunteers that include such programs, projects, training, and other activities..
			3.Readjustment allowances for volunteers and volunteer leaders
 (a)VolunteersSection 5 of the Peace Corps Act (22 U.S.C. 2504) is amended— (1)in the first sentence of subsection (b), by inserting , safety after health;
 (2)in the first sentence of subsection (c), by striking $125 and inserting $417; (3)by redesignating subsections (e) through (p) as subsections (d) through (o), respectively;
 (4)in subsection (d), as so redesignated, in the first sentence, by striking subsection (f) and inserting subsection (e); and (5)in subsection (m), as so redesignated—
 (A)in paragraph (2), by striking subsection (e) each place it appears and inserting subsection (d); and (B)in paragraph (4), by striking subsection (1) and inserting paragraph (1).
 (b)Volunteer leadersSection 6(1) of the Peace Corps Act (22 U.S.C. 2505(1)) is amended by striking $125 and inserting $417. 4.Peace Corps National Advisory CouncilSection 12 of the Peace Corps Act (22 U.S.C. 2511) is amended—
 (1)in subsection (b)— (A)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking conduct on-site inspections, and make examinations, of the activities of the Peace Corps in the United States and in other countries in order to;
 (ii)in subparagraph (C), by striking and after the semicolon at the end; (iii)by redesignating subparagraph (D) as subparagraph (E); and
 (iv)by inserting after subparagraph (C) the the following new subparagraph:  (D)make recommendations for utilizing the expertise of returned Peace Corps volunteers in fulfilling the goals of the Peace Corps; and;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in subparagraph (A)— (I)in the first sentence—
 (aa)by striking fifteen and inserting seven; and (bb)by striking President, by and with the advice and consent of the Senate and inserting Director of the Peace Corps; and
 (II)by striking the second sentence and inserting the following new sentence: At least four of such members shall be former Peace Corps volunteers, and not more than four of such members may be members of the same political party.;
 (ii)by amending subparagraph (B) to read as follows:  (B)No member appointed under this paragraph may be an officer or employee of the Peace Corps.;
 (iii)by amending subparagraph (D) to read as follows:  (D)The members of the council shall be appointed to 2-year terms.; and
 (iv)by striking subparagraphs (E), (F), (G), (H), and (I); and (B)by amending paragraph (3) to read as follows:
					
 (3)The Director of the Peace Corps shall designate one of the voting members of the Council as Chair, who shall serve in such capacity for a period not to exceed two years.;
 (3)in subsection (g)— (A)in the first sentence, by striking At its first meeting and at its first regular meeting in each calendar year thereafter and inserting At its first meeting each calendar year; and
 (B)in the second sentence, by inserting before the period at the end the following: , and shall each serve in that capacity for a period not to exceed two years.; (4)in subsection (h)(1), by striking The Council and all that follows through the period at the end and inserting the following: The Council shall hold a regular meeting during each calendar quarter at a date and time to be determined by the Chair of the Council or at the call of the Director of the Peace Corps.; and
 (5)by adding at the end the following new subsections:  (k)Independence of Inspector GeneralNone of the activities or functions of the Council under subsection (b)(2) may undermine the independence or supersede the duties of the Inspector General of the Peace Corps.
 (l)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council. (m)Acceptance and use of donationsThe Director of the Peace Corps may accept donations of funds, gifts, and in-kind contributions and use such donations without further appropriation for administrative expenses relating to the functions of the Council.
 (n)Multi-Year agreementThe Director of the Peace Corps may enter into a multi-year agreement with a nonprofit organization that supports current, returning, or former Peace Corps volunteers, authorizing such nonprofit organization to solicit donations, on behalf of the Peace Corps, solely to support the administrative expenses relating to the functions of the Council. Any agreement under this subsection shall require the nonprofit organization at issue to transfer all donated funds received under such agreement to the Peace Corps for use under subsection (m)..
 5.Use of official seal, emblem, and name of the Peace CorpsSubsection (b) of section 19 of the Peace Corps Act (22 U.S.C. 2518) is amended— (1)in paragraph (1), by inserting before the period at the end the following: , except that the official seal or emblem and the name Peace Corps may be used on any death announcement, gravestone, plaque, or other grave marker of any person who served as a volunteer or as an officer or employee of the Peace Corps under such rules as may be prescribed by the Director; and
 (2)in paragraph (2), in the first sentence, by inserting or in accordance with the exception specified in paragraph (1), before shall be fined. 6.Codification of certain Executive order relating to existing noncompetitive eligibility Federal hiring status for returning volunteersThe Peace Corps Act is amended—
 (1)by redesignating sections 26 through 28 (22 U.S.C. 2522, 2523, and 2501 note) as sections 27 through 29; and
 (2)by inserting after section 25 the following new section:  26.Codification of certain Executive order relating to existing noncompetitive eligibility Federal hiring status for returning volunteers(a)Executive Order 11103 (28 Fed. Reg. 3571; Apr. 10, 1963), as amended by Executive Order 12107 (44 Fed. Reg. 1055; Dec. 28, 1978), as in effect on the day before the date of the enactment of this section, shall remain in effect and have the full force and effect of law, consistent with subsection (b).
						(b)
 (1)The period of eligibility for noncompetitive appointment to the civil service provided to an individual by operation of subsection (a), including any individual who is so eligible on the date of enactment of this section, shall be extended by the total number of days that, during such period—
 (A)a hiring freeze for civilian employees of the executive branch is in effect by order of the President with respect to any Executive agency at which the individual has applied for employment;
 (B)there is a lapse in appropriations with respect to any Executive agency at which the individual has applied for employment; or
 (C)the individual is receiving disability compensation under section 8142 of title 5, United States Code, based on their service as a Peace Corp volunteer, retroactive to the date the individual applied for such compensation.
 (2)For purposes of subsection (b)— (A)the term hiring freeze means any memorandum, Executive order, or other action by the President that prohibits an Executive agency from filling vacant Federal civilian employee positions or creating new such positions; and
 (B)the term Executive agency has the meaning given that term in section 105 of title 5, United States Code, and includes the United States Postal Service and the Postal Regulatory Commission, but does not include the Government Accountability Office.. 
			7.Memorandum of Agreement with Bureau of Diplomatic Security of the Department of State
 (a)In generalAt least once every five years, the Director of the Peace Corps and the Assistant Secretary of State for Diplomatic Security shall review the Memorandum of Agreement between the Bureau of Diplomatic Security of the Department of State and the Peace Corps regarding security support and protection of Peace Corps volunteers and staff members abroad and update such Memorandum of Agreement, as appropriate.
 (b)NotificationThe Director of the Peace Corps and the Assistance Secretary of State for Diplomatic Security shall jointly submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate any update to the Memorandum of Agreement under subsection (a) not later than 30 days before such update shall take effect.
 8.Clarification regarding eligibility of United States nationalsThe Peace Corps Act is amended— (1)in section 7(a)(5) (22 U.S.C. 2506(a)(5)), by inserting or nationals of the United States after citizens each place such term appears;
 (2)in section 8(b) (22 U.S.C. 2507(b)), by inserting or nationals of the United States after citizens; (3)in section 10(b) (22 U.S.C. 2509(b)), by inserting , national of the United States, after citizen;
 (4)in section 12(g) (22 U.S.C. 2511(g), by inserting or nationals of the United after citizens; and (5)in section 27 (as redesignated pursuant to section 6 of this Act)—
 (A)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and (B)by inserting after paragraph (4) the following new paragraph:
					
 (5)The term national has the meaning given such term in section 101(a)(22)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)(B))..
				9.Workers compensation for Peace Corps volunteers
 (a)In generalSection 8142 of title 5, United States Code, is amended— (1)in subsection (c)—
 (A)in paragraph (1), by striking GS–7 and inserting GS–11; and (B)by striking paragraph (2) (and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively); and
 (2)in subsection (d)(1), by striking subsection (c)(3) and inserting subsection (c)(2). (b)ApplicationThe amendment made by subsection (a)(1)(A) shall apply to any volunteer (as that term is defined in subsection (a) of section 8142 of title 5, United States Code) with respect to whom benefits under chapter 81 of such title commence, by operation of such section, on or after the date of the enactment of this Act.
 10.Technical and conforming amendmentsThe Peace Corps Act (22 U.S.C. 2501 et seq.) is amended— (1)in section 7 (22 U.S.C. 2506)—
 (A)in subsection (a), by moving paragraphs (7) and (8) two ems to the left; and (B)by redesignating subsection (c) as subsection (b);
 (2)in section 8A(d)(2) (22 U.S.C. 2507a(d)(2)), insert the before information; (3)in section 8C (22 U.S.C. 2507c), in the heading of subsection (a), by striking Victims and inserting Victim;
 (4)in section 8E (22 U.S.C. 2507e)— (A)in subsection (b), by striking subsection (c),, and inserting subsection (c),; and
 (B)in subsection (e)(1)(F), by striking Corp’s and inserting Corps’; (5)in section 9 (22 U.S.C. 2508), by striking Act proceedings and inserting Act. Removal proceedings;
 (6)in section 10 (22 U.S.C. 2509)— (A)in subsection (d), by striking section 3709 of the Revised Statutes of the United States, as amended, section 302 of the Federal Property and Administrative Services Act of 1949 and inserting sections 3101(a), 3101(c), 3104, 3106, 3301(b)(2), and 6101 of title 41, United States Code; and
 (B)in subsection (j), in the first sentence, by striking the second period; (7)in section 15(c) (22 U.S.C. 2514(c)), in the first sentence, by striking that Act and inserting that subchapter;
 (8)in section 23 (22 U.S.C. 2520), by striking Universal Military Training and Service Act and inserting Military Selective Service Act (50 U.S.C. 3801 et seq.); and (9)in section 27 (as redesignated pursuant to section 6 of this Act)—
 (A)in paragraph (6) (as redesignated pursuant to section 8 of this Act), by striking 5(m) and inserting 5(n); and (B)in paragraph (9) (as redesignated pursuant to section 8 of this Act)—
 (i)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and (ii)in subparagraph (A), as so redesignated, by striking section 5(f) and inserting section 5(e).
					